NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        NOV 26 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

BRUCE ARMSTRONG,                                 No.   20-17192

                Petitioner-Appellant,            D.C. No.
                                                 1:15-cv-01109-DAD-JDP
 v.

DEBBIE ASUNCION, Warden,                         MEMORANDUM*

                Respondent-Appellee.

                    Appeal from the United States District Court
                       for the Eastern District of California
                     Dale A. Drozd, District Judge, Presiding

                    Argued and Submitted November 16, 2021
                            San Francisco, California

Before: PAEZ, WATFORD, and FRIEDLAND, Circuit Judges.

      Bruce Armstrong appeals from the district court’s order denying his petition

for a writ of habeas corpus, in which he challenges the state court’s failure to hold

an evidentiary hearing to explore potential juror bias arising from the Facebook

“friendship” between one of Armstrong’s jurors and a retired deputy district

attorney. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                          Page 2 of 3

      1. The state court’s decision was neither contrary to, nor involved an

unreasonable application of, clearly established federal law as determined by the

Supreme Court. See 28 U.S.C. § 2254(d)(1). None of the Supreme Court cases on

which Armstrong relies entitled him to an evidentiary hearing. In Smith v. Phillips,

455 U.S. 209 (1982), the Court held that an evidentiary hearing “is sufficient” to

satisfy due process concerns in some circumstances, id. at 218, but it did not define

the circumstances in which an evidentiary hearing is required, much less hold that

an evidentiary hearing is required “every time a claim of juror bias is raised.”

Tracey v. Palmateer, 341 F.3d 1037, 1045 (9th Cir. 2003). As we explained in

Tracey, the holding in Remmer v. United States, 347 U.S. 227 (1954), is limited to

the jury-tampering context, “where the potential effect on the jury is severe.”

Tracey, 341 F.3d at 1044. And McDonough Power Equipment, Inc. v. Greenwood,

464 U.S. 548 (1984), has no bearing on this case because the juror in question did

not answer any voir dire questions falsely. The state court did not unreasonably

apply Smith, Remmer, or McDonough in concluding that an evidentiary hearing

was not required in the circumstances presented here.

      2. The state court’s decision was not based on an unreasonable

determination of the facts. See 28 U.S.C. § 2254(d)(2). On this front, Armstrong

does not challenge the soundness of any of the state court’s factual findings. He

argues only that the state court’s fact-finding process was unreasonable because
                                                                            Page 3 of 3

the court failed to grant him an evidentiary hearing. That argument merely

rehashes his legal contention that the Constitution required the state court to afford

him an evidentiary hearing, and it fails for the reasons discussed above.

      AFFIRMED.